DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over WIENEKE (EP 3127973) in view of MENEGHETTI et al. (US 2008/0153960).1
Note:  The English equivalence of Wieneke, US-2018/0215964, serves as the translation for WIENEKE of EP 3127973.  Citations below are taken from the US Wieneke US-2018/0215964.
	Claims 1-4:  Wieneke teaches a powder composition comprising two types of boron nitride (“BN”) agglomerates, each having an envelope density of 0.5 to 1.2 g/cm3 (Wieneke, para. 0009 and 0083)  The theoretical density of BN is 2.2 g/cm3, thus the envelop density of 0.5 to 1.2 g/cm3 is equivalent to 22 to 50% of the theoretical density of BN which is well within the claimed range of 20 to 70%.  However, Wieneke does not teach blending agglomerates having different densities.  Meneghetti teaches that by blending BN powder materials having different density, the thermal properties of a composition comprising the powder materials and a polymer will improve (Meneghetti, para. 0019, 0026, and Tables 4-6).  The difference in density is at least 10% between the two BN powder materials (Meneghetti, Tables 4-6).  In light of Meneghetti, the POSITA would be motivated to modify the powder composition of Wieneke by mixing BN agglomerates having different envelope density in order to improve the thermal conductivity of the adhesive which comprises the mixed BN agglomerates and a polymer component (Wieneke, para. 0009-0016).
	Claims 6-7:  The powder composition of Wieneke comprises (1) at least 50 wt% of the first type of BN based on the total BN agglomerates (Wieneke, para. 0079); (2) the first type of BN has a particle diameter of 100-420 m (Wieneke, para. 0012) which is well within the claimed range of 25 to 500 m, the second type has a particle diameter lower than that of the first (Wieneke, para. 0014), and thus its particle diameter is necessarily within the claimed range; and (3) Meneghetti teaches BN powder in the mixed powder having specific surface area of 22 m2/g or lower (Meneghetti, Tables 4-5) which is well within the claimed range of at most 30 m2/g.
	Claim 8:  Wieneke teach BN agglomerates in the powder composition having platelet shape (Wieneke, para. 0009, 0017, 0030), which is not spherical. 
	Claims 9-10:  Wieneke teaches a polymer composition and article comprising the powder composition (Wieneke, para. 0009-0016 and 0225).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wieneke/Meneghetti as applied to claims 1-4 and 6-10 above, and further in view of MING et al (US-20170288278).
	Wieneke/Meneghetti teach a powder composition comprising BN agglomerates as fillers for thermal adhesive composition as discussed above, in particular, claims 9-10.  Ming teaches that silicon carbide is an equivalent filler to boron nitride for a thermal adhesive composition (Ming, 0012 and claim 3).  In light of Ming’s teaching, the POSITA would have found it obvious to expand the list of fillers for the thermal adhesive of Wieneke to include silicon carbide or to replace boron nitride with silicon carbide.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 18, 2022


    
        
            
        
            
    

    
        1 Copy of EP 3127973 has been provided by Applicant.